De Haven, J., concurring.
—I concur in the judgment. The court, at the request of defendant, instructed the jury as follows: —
“ 7. Where a criminal charge is to be proved by circumstantial evidence, the proof ought to be not only consistent with the prisoner’s guilt, hut inconsistent with any other reasonable hypothesis consistent with the proof.
“ 8. Where circumstantial evidence alone is relied upon to sustain a criminal charge, the true rule is, that the proof ought not only to be consistent with the prisoner’s guilt, but inconsistent with every other rational conclusion, and must exclude to a moral certainty every other hypothesis but the single one of guilt.”
In view of these clear and explicit instructions, and which stated the law correctly upon the point to which they relate, I do not think it possible that- the jury could have been misled by the tenth instruction as modified and given by the court.